DETAILED ACTION
This action is in response to an amendment filed on July 27th, 2022. Claims 1-15 and 24-25 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kolhouse et al. (US Patent No. 9182764 B1), herein after Kolhouse, and further in view of Ansari; Arafat M. A. (US Pub. No. 20160358477 A1), herein after Ansari.
Regarding claim 1, Kolhouse teaches [a] wireless device comprising: a memory storing program instructions; and a processor configured to execute the program instructions to (Kolhouse: Page 12 col 4 lines 45-50; "The above modules, coupled with the processor module 44, software module 46, network link 48 and input/output interface module 49 of the server, operate in response to programs that may be stored in software 26, 36 and 46 that can implement tandem driving procedures. Such software 26, 36, and 46 may include a memory."): derive, from a first position that is included in sent first control information and is a position of a generation-source wireless device in which the first control information is generated, and a second position that is included in second control information to be sent by a candidate wireless device being a candidate for a device to which the first control information is transferred and is a position of the candidate wireless device, a distance between the generation-source wireless device and the candidate wireless device (Kolhouse: Page 16 col 11 lines 63-64 and col 12 lines 2-12; "At step 306, the drivers, vehicles, and loads are provided with the schedules determined in step 304… A route assignment (e.g., a planned path or optimal path for a single vehicle that is sub-optimal for two or more vehicles that is combined and changed) could be changed as part of a schedule update as well. Other schedule updates may include: setting of bifurcation/separation points for two or more tandem vehicles, setting of vehicle teams, team order, team speeds (e.g., may be a trajectory of one or more of these), following distances, or scheduling a truck for convoy matching from different sites (e.g., instructions to leave 10 minutes later in order to have a shared route with another truck at a later point in the route)."); calculate, by using a predetermined function that exhibits a tendency to decrease with an increase of the distance and always takes a positive value… (Kolhouse: Page 14 col 8 lines 43-44 and 46-59 also see claim 6; "In some embodiments, step 204 of identifying the proximity of potential cooperative vehicles includes the recognition of a nearby vehicle…These devices may communicate position to a central database via a cellular or Wi-Fi network or, as an alternative, may communicate with each other directly using Bluetooth, cellular, or other communication technology. In the latter case, the computational algorithms discussed herein may be stored on and executed by devices, as opposed to a central server. However, in an alternative embodiment, an online application can be programmed to receive the locations of the vehicles and make the determination of proximate cooperative vehicles. In any case, recognition of present geography, destination...and/or other information may be used in making the determination." "...the first data and the second data comprises proximity data related to a proximity between the first vehicle and the second vehicle, and wherein the cost and benefit analysis is based on the proximity data."); send the first control information and the second control information to a movement controller controlling autonomous movement by using the first control information and the second control information (Kolhouse: Page 11 col 2 lines 6-17; "One embodiment relates to a method for cooperative sharing of an aerodynamic load between a first vehicle and a second vehicle, comprising: analyzing, by a processing device, at least one of proximity data, current direction data, size data, type data, power data, weight data, destination data, and preference policies to identify the first vehicle as a host vehicle to be drafted by the second vehicle via a slipstream generated by the host vehicle; and controlling the second vehicle into a tandem position with the first vehicle to effect a drafting of the first vehicle by the second vehicle, wherein the second vehicle is positioned within in the slipstream generated by the host vehicle."). While Kolhouse does not explicitly state that the cost benefit analysis based on distance is always positive, as long as the car is in the center and the other is in a radial direction it will never be negative absent a showing to the contrary.
Kolhouse is silent to the fact that the predetermined function is a probability of transferring the first control information to the candidate wireless device; and transfer the first control information to the candidate wireless device based on the probability.
In a similar field, Ansari teaches calculate, by using a predetermined function that exhibits a tendency to decrease with an increase of the distance and always takes a positive value, a probability of transferring the first control information to the candidate wireless device (Ansari: Para. 0144-0150 and 0151; "For example, the system can perform the following: detecting an object external to a vehicle using one or more sensors; determining a classification and a state of the detected object; estimating the destination of the object; predicting a likely behavior of the detected object based on prior behavior data and destination; preparing the vehicle to respond based at least in part on the likely behavior of the detected object; and notifying a driver of options based on the likely behavior." "The system can send a driver recommendation or vehicle command to orient the vehicle includes positioning the vehicle at a predetermined distance from the detected object, the predetermined distance being based, at least in part, on the classification of the detected object. The likely behavior of the detected object can be provided as a probability of the detected object entering to one or more states... The process can also share the likely behavior of the object to neighboring vehicles using vehicle-to-vehicle communication."); and transfer the first control information to the candidate wireless device based on the probability (Ansari: Para. 0151; "The system can send a driver recommendation or vehicle command to orient the vehicle includes positioning the vehicle at a predetermined distance from the detected object, the predetermined distance being based, at least in part, on the classification of the detected object. The likely behavior of the detected object can be provided as a probability of the detected object entering to one or more states... The process can also share the likely behavior of the object to neighboring vehicles using vehicle-to-vehicle communication.") for the benefit of responding appropriately to objects within its proximity.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify proximity based calculations and controlling from Kolhouse with the added step of communicating to nearby vehicles based on the proximity calculations, as taught by Ansari, for the benefit of responding appropriately to objects within its proximity.
Regarding claim 2, Kolhouse and Ansari remain as applied as in claim 1, and Kolhouse goes on to further teach [t]he wireless device according to claim 1, wherein the function asymptotically approaches zero with an increase of the distance (Kolhouse: Page 18 col 15 lines 37-46; "It should be understood that the information provided in this section may be applicable in any of the other sections and example. This section represents limit or boundary condition information that shall not be violated in the models. This may have been provided through other information pieces (e.g., such as driver rules/limits being input with the driver information) and may be implemented instead by a cost function (e.g., such as a cost going to infinity or zero at a boundary condition, etc.).").
Regarding claim 3 and claim 4, Kolhouse and Ansari remains as applied to claim 1, and note that Kolhouse  teaches a predetermined function at col 8, lines 43-44, 46-59 as recited in the above rejection.  Kolhouse further recites using algorithms in the calculations as so described.  While the specific equation as claimed is not taught per se, note that such equations are well known in the art, absent a showing to the contrary, and given that the final result of the value of a known function is equivalently achieved, it would have been obvious at the time of filing to optimize and then use any well-known equation for such a calculation, including the equation as claimed, for achieving the claimed desired result.
Regarding claim 5, Kolhouse and Ansari remain as applied as in claim 1, and Kolhouse goes on to further teach [t]he wireless device according to claim 1, wherein the candidate wireless device is a neighboring wireless device to which the first control information can be sent wirelessly without passing through another wireless device (Kolhouse: Page 14 col 8 lines 43-49 also see claim 6; "In some embodiments, step 204 of identifying the proximity of potential cooperative vehicles includes the recognition of a nearby vehicle from a database using tablets, or smartphones equipped with GPS, or other position sensing technology. These devices may communicate position to a central database via a cellular or Wi-Fi network or, as an alternative, may communicate with each other directly using Bluetooth, cellular, or other communication technology.").
Regarding claim 6, Kolhouse and Ansari remain as applied as in claim 1, and Kolhouse goes on to further teach [t]he wireless device according to claim 1, wherein the transfer is performed through unicasting (Kolhouse: Page 14 col 8 lines 43-49 also see claim 6; "In some embodiments, step 204 of identifying the proximity of potential cooperative vehicles includes the recognition of a nearby vehicle from a database using tablets, or smartphones equipped with GPS, or other position sensing technology. These devices may communicate position to a central database via a cellular or Wi-Fi network or, as an alternative, may communicate with each other directly using Bluetooth, cellular, or other communication technology.").
Regarding claim 7, Kolhouse and Ansari remain as applied as in claim 1, and Kolhouse goes on to further teach [t]he wireless device according to claim 1, wherein the transfer is performed through broadcasting or multicasting (Kolhouse: Page 13 col 5 lines 59-65; "Various inputs may be provided, including signals provided by radar/ultrasonic devices (130). Based on these signals, a relative speed of the host vehicle may be determined (136), which may be adjusted in real time based on updated separation distances (e.g., as determined from the signals). Other inputs may be received via a wireless broadcast from the potential host.").
Regarding claim 8, Kolhouse and Ansari remain as applied as in claim 7, and Kolhouse goes on to further teach [t]he wireless device according to claim 7, wherein the transfer is performed according to a maximum value of the probability derived for each of a plurality of the candidate wireless devices (Kolhouse: Page 18 col 16 lines 37-48; "Publication of a result may occur only in the circumstance where the improvement is above a threshold value—the threshold value for published improvement could be system-wide, or it could be vehicle specific. For example, a 3% cost improvement to the overall system might trigger a publication event, or a 3% cost improvement for any vehicle might trigger a partial publication event that provides only a pair of vehicles instructions, but there is not enough system benefit to alter other aspects of the system. The 3% is a guideline, and the present disclosure is not limited to a certain threshold. The system-wide and vehicle specific thresholds to publish might also be distinct values.").
Regarding claim 9, Kolhouse and Ansari remain as applied as in claim 8, and Kolhouse goes on to further teach [t]he wireless device according to claim 8, wherein the transfer is performed according to a maximum value of the probability derived for each of all of the candidate wireless devices (Kolhouse: Page 18 col 16 lines 37-48; "Publication of a result may occur only in the circumstance where the improvement is above a threshold value—the threshold value for published improvement could be system-wide, or it could be vehicle specific. For example, a 3% cost improvement to the overall system might trigger a publication event, or a 3% cost improvement for any vehicle might trigger a partial publication event that provides only a pair of vehicles instructions, but there is not enough system benefit to alter other aspects of the system. The 3% is a guideline, and the present disclosure is not limited to a certain threshold. The system-wide and vehicle specific thresholds to publish might also be distinct values.").
Regarding claim 10, Kolhouse and Ansari remain as applied as in claim 7, and Kolhouse goes on to further teach [t]he wireless device according to claim 7, wherein, when the transfer is performed, the transfer through multicasting is performed for all of the candidate wireless devices (Kolhouse: Page 18 col 16 lines 37-40; "Publication of a result may occur only in the circumstance where the improvement is above a threshold value—the threshold value for published improvement could be system-wide, or it could be vehicle specific.").
Regarding claim 11, Kolhouse and Ansari remain as applied as in claim 1, and Kolhouse goes on to further teach [t]he wireless device according to claim 1, wherein the first control information includes, in addition to the first position, a device ID of the generation- source wireless device and an information ID of the first control information (Kolhouse: Page 13 col 5 lines 45-50; "For example, the inputs may provide the host vehicle's speed, identifying information, presence of placards and information related to the host, license plate information, background checks based on any available information, the host vehicle's type/size, an estimate of vehicle destination, etc.").
Regarding claim 12, Kolhouse and Ansari remain as applied as in claim 1, and Kolhouse goes on to further teach [t]he wireless device according to claim 1, wherein the second control information includes, in addition to the second position, a device ID of the candidate wireless device and an information ID of the second control information (Kolhouse: Page 13 col 5 lines 45-50; "For example, the inputs may provide the host vehicle's speed, identifying information, presence of placards and information related to the host, license plate information, background checks based on any available information, the host vehicle's type/size, an estimate of vehicle destination, etc.").
Regarding claim 13, Kolhouse and Ansari remain as applied as in claim 1, and Kolhouse goes on to further teach [a]  wireless system comprising a plurality of the wireless devices according to claim 1 (Kolhouse: Page 12 col 4 lines 29-32; "As such, these modules comprise a wireless private local area network. In addition, the vehicles 20 and 30 communicate with a public network such as the Internet via a network link 48 in the server system 40.").

Regarding claim 14, Kolhouse teaches [a] communication method comprising: deriving, from a first position that is included in sent first control information and is a position of a generation-source wireless device in which the first control information is generated, and a second position that is included in second control information to be sent by a candidate wireless device being a candidate for a device to which the first control information is transferred and is a position of the candidate wireless device, a distance between the generation- source wireless device and the candidate wireless device (Kolhouse: Page 16 col 11 lines 63-64 and col 12 lines 2-12; "At step 306, the drivers, vehicles, and loads are provided with the schedules determined in step 304… A route assignment (e.g., a planned path or optimal path for a single vehicle that is sub-optimal for two or more vehicles that is combined and changed) could be changed as part of a schedule update as well. Other schedule updates may include: setting of bifurcation/separation points for two or more tandem vehicles, setting of vehicle teams, team order, team speeds (e.g., may be a trajectory of one or more of these), following distances, or scheduling a truck for convoy matching from different sites (e.g., instructions to leave 10 minutes later in order to have a shared route with another truck at a later point in the route)."); calculating, by using a predetermined function that exhibits a tendency to decrease with an increase of the distance and always takes a positive value… (Kolhouse: Page 14 col 8 lines 43-44 and 46-59 also see claim 6; "In some embodiments, step 204 of identifying the proximity of potential cooperative vehicles includes the recognition of a nearby vehicle…These devices may communicate position to a central database via a cellular or Wi-Fi network or, as an alternative, may communicate with each other directly using Bluetooth, cellular, or other communication technology. In the latter case, the computational algorithms discussed herein may be stored on and executed by devices, as opposed to a central server. However, in an alternative embodiment, an online application can be programmed to receive the locations of the vehicles and make the determination of proximate cooperative vehicles. In any case, recognition of present geography, destination...and/or other information may be used in making the determination." "...the first data and the second data comprises proximity data related to a proximity between the first vehicle and the second vehicle, and wherein the cost and benefit analysis is based on the proximity data."); and sending the first control information and the second control information to a movement controller controlling autonomous movement by using the first control information and the second control information (Kolhouse: Page 11 col 2 lines 6-17; "One embodiment relates to a method for cooperative sharing of an aerodynamic load between a first vehicle and a second vehicle, comprising: analyzing, by a processing device, at least one of proximity data, current direction data, size data, type data, power data, weight data, destination data, and preference policies to identify the first vehicle as a host vehicle to be drafted by the second vehicle via a slipstream generated by the host vehicle; and controlling the second vehicle into a tandem position with the first vehicle to effect a drafting of the first vehicle by the second vehicle, wherein the second vehicle is positioned within in the slipstream generated by the host vehicle."). While Kolhouse does not explicitly state that the cost benefit analysis based on distance is always positive, as long as the car is in the center and the other is in a radial direction it will never be negative absent a showing to the contrary.
Kolhouse is silent to the fact that the predetermined function is a probability of transferring the first control information to the candidate wireless device; and transfer the first control information to the candidate wireless device based on the probability.
In a similar field to Kolhouse, Ansari teaches calculating, by using a predetermined function that exhibits a tendency to decrease with an increase of the distance and always takes a positive value, a probability of transferring the first control information to the candidate wireless device (Ansari: Para. 0144-0150 and 0151; "For example, the system can perform the following: detecting an object external to a vehicle using one or more sensors; determining a classification and a state of the detected object; estimating the destination of the object; predicting a likely behavior of the detected object based on prior behavior data and destination; preparing the vehicle to respond based at least in part on the likely behavior of the detected object; and notifying a driver of options based on the likely behavior." "The system can send a driver recommendation or vehicle command to orient the vehicle includes positioning the vehicle at a predetermined distance from the detected object, the predetermined distance being based, at least in part, on the classification of the detected object. The likely behavior of the detected object can be provided as a probability of the detected object entering to one or more states... The process can also share the likely behavior of the object to neighboring vehicles using vehicle-to-vehicle communication."); and transfer the first control information to the candidate wireless device based on the probability (Ansari: Para. 0151; "The system can send a driver recommendation or vehicle command to orient the vehicle includes positioning the vehicle at a predetermined distance from the detected object, the predetermined distance being based, at least in part, on the classification of the detected object. The likely behavior of the detected object can be provided as a probability of the detected object entering to one or more states... The process can also share the likely behavior of the object to neighboring vehicles using vehicle-to-vehicle communication.") for the benefit of responding appropriately to objects within its proximity.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify proximity based calculations and controlling from with the added step of communicating to nearby vehicles based on the proximity calculations, as taught by Ansari, for the benefit of responding appropriately to objects within its proximity.
Regarding claim 15, Kolhouse and Ansari remain as applied as in claim 14, and Kolhouse goes on to further teach [t]he communication method according to claim 14, wherein the derivation, the calculation, and the transfer are performed when autonomous movement is performed (Kolhouse: Page 18 col 15 lines 37-46; "It should be understood that the information provided in this section may be applicable in any of the other sections and example. This section represents limit or boundary condition information that shall not be violated in the models. This may have been provided through other information pieces (e.g., such as driver rules/limits being input with the driver information) and may be implemented instead by a cost function (e.g., such as a cost going to infinity or zero at a boundary condition, etc.).").

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kolhouse and further in view of Ansari.
Regarding claim 24, Kolhouse teaches [a]n information transfer device being a communication device wirelessly transferring information between each pair of a plurality of the communication devices, the information transfer device comprising (Kolhouse: Page 12 col 4 lines 29-32; "As such, these modules comprise a wireless private local area network. In addition, the vehicles 20 and 30 communicate with a public network such as the Internet via a network link 48 in the server system 40."): a memory storing program instructions; and a processor configured to execute the program instructions to (Kolhouse: Page 12 col 4 lines 45-50; "The above modules, coupled with the processor module 44, software module 46, network link 48 and input/output interface module 49 of the server, operate in response to programs that may be stored in software 26, 36 and 46 that can implement tandem driving procedures. Such software 26, 36, and 46 may include a memory."): to acquire positional information of an own communication device (Kolhouse: Page 14 col 8 lines 43-46 also see claim 6; "In some embodiments, step 204 of identifying the proximity of potential cooperative vehicles includes the recognition of a nearby vehicle from a database using tablets, or smartphones equipped with GPS, or other position sensing technology."); and a data transmitter/receiver configured to perform the transfer by generating set information including at least a device ID identifying the own communication device, acquired positional information, and an information ID identifying the set information, and configured to perform the transfer of the set information, as transfer target information, being received from a neighboring communication device being the communication device with which direct wireless communication is possible and generated by another of the communication devices, to the neighboring communication device other than a transmission destination of the set information (Kolhouse: Page 16 col 11 lines 63-64 and col 12 lines 2-12 and page 13 col 5 lines 45-50; "At step 306, the drivers, vehicles, and loads are provided with the schedules determined in step 304… A route assignment (e.g., a planned path or optimal path for a single vehicle that is sub-optimal for two or more vehicles that is combined and changed) could be changed as part of a schedule update as well. Other schedule updates may include: setting of bifurcation/separation points for two or more tandem vehicles, setting of vehicle teams, team order, team speeds (e.g., may be a trajectory of one or more of these), following distances, or scheduling a truck for convoy matching from different sites (e.g., instructions to leave 10 minutes later in order to have a shared route with another truck at a later point in the route)." "For example, the inputs may provide the host vehicle's speed, identifying information, presence of placards and information related to the host, license plate information, background checks based on any available information, the host vehicle's type/size, an estimate of vehicle destination, etc."), and wherein the data transmitter/receiver: calculates, from the positional information being included in the transfer target information and representing a position of a generation-source communication device being a generation source of the set information, and the positional information being notified from a transmission-destination neighboring communication device to which the transfer target information is transferred, an inter-communication-device distance between the generation-source communication device and the neighboring communication device being a transmission destination relating to the transfer (Kolhouse: Page 14 col 8 lines 43-44 and 46-59 also see claim 6; "In some embodiments, step 204 of identifying the proximity of potential cooperative vehicles includes the recognition of a nearby vehicle…These devices may communicate position to a central database via a cellular or Wi-Fi network or, as an alternative, may communicate with each other directly using Bluetooth, cellular, or other communication technology. In the latter case, the computational algorithms discussed herein may be stored on and executed by devices, as opposed to a central server. However, in an alternative embodiment, an online application can be programmed to receive the locations of the vehicles and make the determination of proximate cooperative vehicles. In any case, recognition of present geography, destination...and/or other information may be used in making the determination." "...the first data and the second data comprises proximity data related to a proximity between the first vehicle and the second vehicle, and wherein the cost and benefit analysis is based on the proximity data.").
Kolhouse is silent to derives, based on the inter-communication-device distance and a preliminarily set constant, a probability of performing the transfer of the transfer target information to the neighboring communication device; and performs, based on the probability, the transfer of the transfer target information to the transmission-destination neighboring communication device, and the information transfer device is the own communication device.
In a similar field, Ansari teaches derives, based on the inter-communication-device distance and a preliminarily set constant, a probability of performing the transfer of the transfer target information to the neighboring communication device (Ansari: Para. 0144-0150 and 0151; "For example, the system can perform the following: detecting an object external to a vehicle using one or more sensors; determining a classification and a state of the detected object; estimating the destination of the object; predicting a likely behavior of the detected object based on prior behavior data and destination; preparing the vehicle to respond based at least in part on the likely behavior of the detected object; and notifying a driver of options based on the likely behavior." "The system can send a driver recommendation or vehicle command to orient the vehicle includes positioning the vehicle at a predetermined distance from the detected object, the predetermined distance being based, at least in part, on the classification of the detected object. The likely behavior of the detected object can be provided as a probability of the detected object entering to one or more states... The process can also share the likely behavior of the object to neighboring vehicles using vehicle-to-vehicle communication."); and performs, based on the probability, the transfer of the transfer target information to the transmission-destination neighboring communication device, and the information transfer device is the own communication device (Ansari: Para. 0151; "The system can send a driver recommendation or vehicle command to orient the vehicle includes positioning the vehicle at a predetermined distance from the detected object, the predetermined distance being based, at least in part, on the classification of the detected object. The likely behavior of the detected object can be provided as a probability of the detected object entering to one or more states... The process can also share the likely behavior of the object to neighboring vehicles using vehicle-to-vehicle communication.") for the benefit of responding appropriately to objects within its proximity.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify proximity based calculations and controlling from Kolhouse with the added step of communicating to nearby vehicles based on the proximity calculations, as taught by Ansari, for the benefit of responding appropriately to objects within its proximity.
Regarding claim 25, Kolhouse and Ansari remain as applied as in claim 24, and Kolhouse goes on to further teach [a]n information transfer system comprising a plurality of the communication devices according to claim 24 (Kolhouse: Page 12 col 4 lines 29-32; "As such, these modules comprise a wireless private local area network. In addition, the vehicles 20 and 30 communicate with a public network such as the Internet via a network link 48 in the server system 40.").

Response to Arguments
Applicant’s arguments, see page 11 lines 1-6 and lines 27-29 and page 12 lines 30-33, filed July 27th, 2022, with respect to the rejections of claims 1, 14, and 24 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Ansari to render obvious the limitations applicant has identified that Kolhouse does not explicitly teach. Furthermore, dependent claims 2, 5-9, 11-13, 15, and 25 which depend on claim 1 are still ineligible under 103 now as independent claims 1, 14, and 24 are rejected under 103.
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment applicant made to claim 10 has overcome the identified 112(b) rejection however a 103 rejection of Kolhouse in view of Ansari has been made to render obvious this limitation.
Applicant’s arguments, see page 9 lines 6-9, filed July 27th, 2022, with respect to the objection to the specification in light of applicant’s amendments to the disclosure have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Volkov; Anton Alekseevich (US Pub. No. 20150375110 A1) discloses an artificial intelligence system for a computer game that targets vehicle based on proximity and uses a priority system that functions similar to the predetermined function as claimed in applicant’s independent claims. Applicant is advised to review para. 0010 and FIG. 3 of Volkov when amending the independent claims to overcome the identified prior art rejections of record.
Seltzer et al. (US Pub. No. 20090157498 A1) discloses a probability calculation that can result in a vehicle transferring information to nearby vehicles based on the probability. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663